DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 5-6 are pending and examined below. This action is in response to the claims filed 10/28/21.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103filed on 10/28/21, regarding 35 U.S.C. § 103 rejections have been fully considered and for clarity purposes, wording is adjusted below.
Regarding applicant’s first assertion, the previously claimed “determining device” and presently claimed “set of sensors” are materially the same thing and prior art rejections respectively are applying and covering the same thing.  Rejections are maintained however wording is adjusted for clarification purposes.
Regarding applicant’s second assertion, the previous amendment introducing the clause “the determination data based on the condition of the at least one traveling body and the work device during traveling of the traveling vehicle body” includes an “at least” element, which limits the determination data be based on EITHER the traveling vehicle body OR the work device during traveling of the vehicle body. Regarding the previous rejection describing the determination data determined by the set of sensors, Biber discloses in ¶37-38 and Fig. 2 determining abnormality information utilizing sensor unit which includes sensing obstacles 
Regarding applicant’s third assertion, similar to arguments above, claim language is materially the same thing adjusted for overcoming previous 112 issues.  Only significant wording adjustment was “in response to” replacing “when” which was addressed in previous office action.  Rejections are maintained however wording is adjusted for clarification purposes.
Regarding applicant’s fourth assertion that the abnormality information including further information being incomplete, this is addressed by the combination as a whole and not in the primary reference individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Rejections are maintained.
Regarding applicant’s fifth, sixth, and seventh assertion that the office action does not address the abnormality information acquisition, map storage section, or abnormality information addition section by a remote terminal is not addressed by the art, the Non Final Office Action of 8/13/21, page 6 teaches the monitoring center of Beniyama being a remote monitoring center with a display section including all features as claimed.  The secondary reference does remedy the issues noted in the primary reference. It is again addressed to the combination as a whole. These claimed elements are present in both Biber on the work device, and in Beniyama in the remote terminal. Rejections are maintained however wording is adjusted for clarification purposes.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Biber et al. (US 2014/0324246) in view of Beniyama et al. (US 2007/0188615).

Regarding claim 5, Biber discloses an autonomous working device including a field management system comprising: an autonomous traveling work vehicle including (¶24 – autonomous working device): 
a traveling vehicle body (¶24 and Fig. 1 – housing 50 corresponds to the recited vehicle body); 
a positioning device mounted on the traveling vehicle body and configured to acquire self-vehicle position information indicative of a self-vehicle position (¶24-27 and Fig. 1 – locating unit 32 corresponds to the recited positioning device, housing 50 corresponds to the recited vehicle body, and determining positions corresponds to the recited acquire self-vehicle position information); 
a work device for effecting a work for a field (¶3 and ¶24 – autonomous lawn mower corresponds to the recited work device); 
a set of sensors for determining a condition of at least either one of the traveling vehicle body and the work device during traveling of the traveling vehicle body (¶7 and ¶24-28 – sensing unit 24 corresponds to the recited set of sensors, and a surface which to be processed can also advantageously be detected appropriately and precisely corresponds to the recited determining a condition of the traveling vehicle body);
an abnormality detection section for detecting abnormality in the field based on determination data determined by the set of sensors, the determination data based on the condition of the at least one of the traveling vehicle body and the work device during traveling of the traveling vehicle body (¶37-38 and Fig. 2 – irregular obstacle 48 corresponds to the recited abnormality, computing unit 12 includes the abnormality detection section, and sensing unit 24 corresponds to the recited set of sensors, determining abnormality information utilizing sensor unit which includes sensing obstacles relative to itself while traveling); and 
an abnormality information outputting section configured to output, as abnormality information in the case of detection of abnormality by the abnormality detection section, the self-position information (¶37-38 and Fig. 2-4 – computing unit 12 includes the abnormality information outputting section, a position corresponds to the recited self-position information, irregular obstacle 48 corresponds to the recited abnormality, and the irregular obstacle 48 is stored temporarily corresponds to the recited outputting abnormality information); and 
an abnormality information acquisition section configured to acquire the abnormality information outputted from the abnormality information outputting section (¶37-38 and Fig. 2-4 – computing unit 12 includes the abnormality information outputting and acquisition sections, irregular obstacle 48 corresponds to the recited abnormality, and the irregular ; 
a map information storage section configured to store map information of the field (¶37-39 - outline line map 34 corresponds to the recited map information storage section); and 
an abnormality information addition section configured to add the abnormality information to the map information (¶37-39 - autonomous working device 10 records the area in which the irregular obstacle 48 is located in the outline map),
the abnormality information includes the self-position information, and the determination data (¶37-38 and Fig. 2-4 – irregular obstacle 48 corresponds to the recited abnormality, record of area of detection corresponding to the recited self position information, and area and size of irregular obstacle correspond to the recited abnormality information).
Biber does not disclose transferring abnormality information to an acquisition section of the terminal or the use of a photographing device Beniyama discloses a monitoring system including a photographing device configured to photograph an image around the traveling vehicle body in response to the abnormality being detected by the abnormality detection section (¶45, ¶133-137, Fig 1. and Fig. 16 - Element 134 corresponding to the recited photographing device where image is taken in response to the sensor data receiving section 914 instructs the abnormal part in sensor data detecting section 916 to carry out processing corresponding to the recited image taken when the abnormality is detected); and wherein 
the abnormality information includes an image photographed by the photographing device (¶45, ¶133-137, Fig 1. and Fig. 16 – image differential is used to deduce abnormality and 
a terminal operated remotely from the autonomous traveling work vehicle including: an abnormality information acquisition section configured to acquire the abnormality information outputted from the abnormality information outputting section, a map information storage section configured to store map information of the field; an abnormality information addition section configured to add the abnormality information to the map information (Fig. 1 and Fig. 8 – monitoring center is operated remotely from the autonomous vehicle for acquiring information gathered by the device and map storage, communication interface corresponding to the recited abnormality information acquisition section, map data memory section corresponding to the recited map information storage section, abnormality occurrence position memory section corresponding to the recited abnormality information addition section):
 a display section configured to display the abnormality information together with the map information, the abnormality information including the self-position information, the image photographed by the photographing device, and the determination data (Figs. 19-20B, Fig. 24, ¶146 and ¶174 – initial position and route are displayed on the map as well as the location of the abnormality element 2212 including determination information and at the top right of Fig. 19 displaying the abnormality image as shown in Fig. 24).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous working device of Biber with the abnormality detection and displaying system of Beniyama in order to facilitate the route making and movement control of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Biber et al. (US 2014/0324246) in view of Beniyama et al. (US 2007/0188615), as applied to claim 5 above, in view of Sandin et al. (US 2008/0039974).

Regarding claim 6, Biber in view of Beniyama does not explicitly disclose the method of determining data however Sandin discloses an autonomous robot coverage system including determination data determined by the set of sensors is at least one of the group consisting of (¶231-233 – terrain data corresponds to the recited determination data and tilt sensor 710 corresponds to the recited set of sensors):
a traveling load applied to a traveling drive device for driving the traveling vehicle body for traveling (¶234 – drive wheel torque sensor corresponds to the recited traveling load), 
a work load applied to a work drive device for driving the work device (¶234 – motor load of the cutter 200 corresponds to the recited work load), 
a tilt of the traveling vehicle body (¶231-233 – robot tilt), or 
an acceleration of the traveling vehicle body (¶251-253 – accelerometer data). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous working device of Biber in view of Beniyama with the data collection methods of Sandin in order to try to localize or to map the mowing area using a system of sensors (Sandin - ¶4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665